DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 references a cupper film in lines 5 and 6.  For consistency the term ‘cupper’ should be replaced with ‘copper’ as is consistent with the remaining claim language.  Should applicants intend a cupper film to be distinct in structure from a copper film, applicants should provide a reasoned explanation in their next response detailing their use of both ‘copper’ and cupper’ within the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a copper oxide powder that is for substantially reducing an accumulation of sodium in a copper film, however it is unclear what constitutes a substantial reduction in an accumulation of sodium.  The terms ‘reduced’ and ‘decrease’ is a comparative term. Absent a standard of measurement it cannot be reasonably determined what constitutes a reduction in the accumulation of sodium.  While applicants claim that the accumulation in sodium causes a decrease in quality, no measure of quality has been provided. Compared to what standard is the copper film judged to determine with the accumulation of copper has been reduced and/or is the quality has decreased?  For the purpose of examination the a copper oxide powder meeting the claimed requirement of no more than 20ppm sodium will be considered to satisfy the claimed functional requirement.
Claims 2-4 are rejected as depending from claim 1 but are not in-and-of themselves found to be indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over American Elements (American Elements Webpage dated JUNE 12 2016 (captured 7/21/2022) waybackmachine https:www.americanelements.com/copper-oxide-powder-1317-38-0,3 pages).
Regarding applicants’ claim 1, American Elements discloses a copper oxide powder of 99.999% purity but does not appear to disclose those elements which are present as impurities (page 1).  However if sodium is present as an impurity it must be present in an amount of 10ppm or less based on a purity of 99.999%.  If sodium is present as an impurity it must be present within the disclosed range.  Further, if sodium is not present, it is content is 0 ppm which is so close to applicants’ disclose range of not more than 20ppm as to fail to establish a patentable distinction.  According to MPEP 2144.05 I “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  Applicants’ present specification has been reviewed with respect to the criticality of a minimum sodium content, however no evidence was found such that one of ordinary skill in the art would conclude that a copper oxide powder having no sodium exhibits patentably distinct properties form a copper oxide powder having a sodium content of 20ppm or less.
With regards the intended use stated in the preamble that the copper oxide powder is to be supplied into a plating solution for a plating a substrate, the preamble is not found to limit the structure of the copper oxide powder beyond that required by the body of the claim.  i.e. a copper oxide powder comprising copper and impurities as claimed would be capable of being supplied into a plating solution for plating a substrate.
With regards to the functional requirement that the copper oxide powder substantially reduces an accumulation of sodium in a copper film, the copper oxide powder of American Elements has a level of impurities including sodium which meets the claimed requirements, therefore the copper oxide powder of American Elements would substantially reduce the accumulation of sodium in a copper film as claimed.
Regarding applicants’ claims 2 and 3, an impurity level of 10ppm falls within applicants’ claimed maximum impurity level of not more than 50ppm total, less than 20ppm sodium, less than 20ppm zinc, less than 10ppm chlorine and overlaps with applicants’ claimed impurity levels with regards to iron, calcium, nickel, chromium, arsenic, lead, and silver.  With a total level of impurities of 10ppm the total amount at which any one impurity can be present is 10ppm, and where multiple impurities are present, each element present would be present in amounts less than 10ppm such that the total is not more than 10ppm, as such, the impurity levels of each of the claimed elements, if present, falls within or at least overlaps applicants’ claimed maximum values. 
Regarding applicants’ claim 4, American Elements disclose that the standard particles sizes include -325 mesh, -100mesh, 10-50microns, and submicron (page 2).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select a particle size from the standard particles sizes disclosed by American Elements, including particles sizes which fall within the claimed range of 10 to 200 micrometers as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784